

93 HR 6489 IH: To improve military family readiness.
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6489IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Thornberry (for himself and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve military family readiness.1.Family readiness: definitions; communication strategy; report(a)DefinitionsNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall define the terms military family readiness and military family resiliency.(b)Communication strategyNot later than one year after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall establish and implement a strategy regarding communication with military families. The strategy shall include the following:(1)The use of a variety of modes of communication to ensure the broadest means of communicating with military families.(2)Updating an existing annual standardized survey that assesses military family readiness to address the following issues:(A)Communication with beneficiaries.(B)Child care.(C)Education.(D)Spousal employment.(E)The Exceptional Family Member Program.(F)Financial literacy.(G)Financial stress.(H)Health care (including copayments, network adequacy, and the availability of appointments with health care providers).(c)ReportNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the feasibility of implementing the recommendations in—(1)chapter 3 of the report of the Inspector General of the Department of Defense for fiscal year 2020, Ensuring Wellness and Wellbeing of Service-Members and their Families; and(2)the report, dated July 2019, of the National Academies of Science, Engineering and Medicine, titled Strengthening the Military Family Readiness System for a Changing American Society.2.Standardization of the Exceptional Family Member Program(a)PolicyNot later than six months after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Secretaries of the military departments, shall, to the extent practicable, standardize the Exceptional Family Member Program (in this section referred to as the EFMP) across the military departments.(b)ElementsThe EFMP, standardized under subsection (a), shall include the following:(1)Processes for the identification and enrollment of dependents of covered members with special needs.(2)A process for the permanent change of orders for covered members, to ensure seamless continuity of services at the new permanent duty station.(3)A review process for installations to ensure that health care furnished through the TRICARE program, special needs education programs, and installation-based family support programs are available to military families enrolled in the EFMP.(4)A standardized respite care benefit across the covered Armed Forces, including the number of hours available under such benefit to military families enrolled in the EFMP.(5)Outcomes and metrics to evaluate the EFMP.(6)A requirement that the Secretary of each military department provide a dedicated EFMP attorney, who specializes in education law, at each military installation—(A)the Secretary determines is a primary receiving installation for military families with special needs; and(B)in a State that the Secretary determines has historically not supported families enrolled in the EFMP.(7)The option for a family enrolled in the EFMP to continue to receive all services under that program and the bachelor allowance for housing if—(A)the covered member receives a new permanent duty station; and(B)the covered member and family elect for the family not to relocate with the covered member.(8)A process to discuss policy challenges and opportunities, best practices adopted across the covered Armed Forces, a forum period for discussion with members of military families with special needs, and other matters the Secretary of Defense determines appropriate.(c)Case managementThe Secretary of Defense, in coordination with the Secretaries of the military departments, shall develop an EFMP case management model, including the following:(1)A single EFMP office, located at the headquarters of each covered Armed Force, to oversee implementation of the EFMP and coordinate health care services, permanent change of station order processing, and educational support services for that covered Armed Force.(2)An EFMP office at each military installation with case managers to assist each family of a covered member in the development of a plan that addresses the areas specified in subsection (b)(1).(d)ReportNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the implementation of the items identified under subsections (a), (b), and (c), including any recommendations of the Secretary regarding legislation.(e)GAO ReportNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on—(1)whether military families have higher rates of disputes and loss of free and appropriate public education under section 504 of the Rehabilitation Act of 1973 (Public Law 93–112; 29 U.S.C. 794) than civilian counterparts; and(2)an analysis of the number of due process hearings that were filed by school districts against children of members of the Armed Forces.(f)DefinitionsIn this section:(1)The term covered Armed Force means an Armed Force under the jurisdiction of the Secretary of a military department.(2)The term covered member means a member—(A)of a covered Armed Force; and(B)with a dependent with special needs.3.Child care(a)24-Hour child careIf the Secretary of Defense determines it feasible, the Secretary shall furnish child care to each child of a member of the Armed Forces or employee of the Department of Defense while that member or employee works on rotating shifts at a military installation.(b)MetricsNot later than six months after the date of the enactment of this Act, the Secretary of Defense shall develop and implement metrics to evaluate the effectiveness of the child care priority system of the Department of Defense, including—(1)the speed of placement for children of members of the Armed Forces on active duty;(2)the type of child care offered;(3)available spaces in such system, if any; and(4)other metrics to monitor the child care priority system determined by the Secretary.(c)ReportNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report regarding the results of a study that evaluates—(1)the sufficiency of the stipend furnished by the Secretary to members of the Armed Forces received for civilian child care; and(2)whether the amount of such stipend should be based on—(A)cost of living in the applicable locale; and(B)the capacity of licensed civilian child care providers in the local market.4.Study and report on the performance of the Department of Defense Education Activity(a)StudyThe Secretary of Defense shall conduct a study on the performance of the Department of Defense Education Activity.(b)ElementsThe study under subsection (a) shall include the following:(1)A review of the curriculum relating to health, resiliency, and nutrition taught in schools operated by the Department of Defense Education Activity and a comparison of such curriculum to appropriate education benchmarks.(2)An analysis of the outcomes experienced by students in such schools, as measured by—(A)the performance of such students on the National Assessment of Educational Progress carried out under section 303(b)(3) of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622(b)(3)); and(B)any other methodologies used by the Department of Defense Education Activity to measure individual student outcomes.(3)An assessment of the effectiveness of the School Liaison Officer program of the Department of Defense Education Activity in achieving the goals of the program with an emphasis on goals relating to special education and family outreach.(c)ReportNot later than 180 days after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that includes the findings of the study conducted under subsection (a).5.Report on autism treatments provided under TRICARE program(a)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report assessing the effectiveness of autism treatment methodologies under the TRICARE program and the prevalence of autism among dependents of members of the Armed Forces.(b)ElementsThe report under subsection (a) shall include the following:(1)An assessment of the effectiveness of applied behavioral analysis and other autism treatment methodologies covered under the TRICARE program, including an independent assessment conducted by an academic institution or other similar nongovernmental entity of the Pervasive Developmental Disorder Behavior Inventory as a basis for drawing conclusions regarding such treatment.(2)A descriptive analysis of copayment and other out-of-pocket expenses for covered beneficiaries who receive benefits under the Department of Defense Comprehensive Autism Care Demonstration program.(3)A comparison of rates of autism among dependents of members of the Armed Forces and such rates among the civilian population.(c)TRICARE program definedIn this section, the term TRICARE program has the meaning given that term in section 1072 of title 10, United States Code.6.Report on behavioral health staffing needsNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report that—(1)contains specific information on the amount of funding needed to hire and retain behavioral health professionals to treat members of the Armed Forces and covered beneficiaries (as defined in section 1072 of title 10, United States Code);(2)identifies the number and types of military, civilian, direct contract, and managed care support contract behavioral health professionals required to treat such individuals; and(3)contains a plan to provide behavioral health treatment to such individuals using telehealth services and other technologies, including any recommendations of the Secretary regarding legislation.7.Policy to address opioid prescription abuse prevention(a)RequirementThe Secretary of Defense shall develop a policy and tracking mechanism for opioids that monitors and prohibits the over prescribing of opioids to ensure compliance with clinical practice guidelines.(b)ElementsThe requirements under subsection (a) shall include the following:(1)Limit the prescribing of opioids to the morphine milligram equivalent level per day specified in the guideline published by the Centers for Disease Control and Prevention titled CDC Guideline for Prescribing Opioids for Chronic Pain—United States, 2016, or such successor guideline.(2)Limit the supply of opioids to within clinically accepted guidelines.(3)Develop a waiver process for specific patient categories that will require treatment beyond the limit specified in paragraph (1).(4)Implement controls to ensure that the prescriptions in the military health system data repository exist and that the dispense date and the metric quantity field for opioid prescriptions in liquid form are consistent among all systems.(5)Implement opioid prescribing controls within the electronic health record system known as Genesis.(6)Develop metrics that can be used by the Defense Health Agency and each military medical treatment facility to actively monitor and limit the over prescribing of opioids.(7)Develop a report that tracks progression toward reduced levels of opioid use.8.Spousal employment pilot program with the Defense Counterintelligence and Security Agency(a)In generalThe Under Secretary of Personnel and Readiness, in coordination with the Under Secretary of Defense for Intelligence and Security, shall conduct a pilot program with the Defense Counterintelligence and Security Agency to recruit military spouses into a paid internship pilot program that includes specific training and on-the-job training designed to prepare the spouse for a position within the national security field, including the Federal Government and cleared industry.(b)DurationThe Under Secretary of Personnel and Readiness shall conduct the pilot program for a period not to exceed three years.(c)Security trainingThe pilot program under this section shall permit military spouses the opportunity to gain experience in a variety of areas, including security clearance background investigations and personnel vetting, industrial security and critical technology protection, and counterintelligence analysis.(d)Reports(1)Interim reportNot later than one year after the date of the enactment of the Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the status of the pilot program that shall include the following:(A)Number of spouses that entered the pilot program.(B)Metrics to be used to measure the effectiveness of the pilot program.(C)A description of the employment positions that spouses entered into after the pilot program.(2)Final reportNot later than 180 days after the end of the pilot program, the Secretary of Defense shall submit to the congressional committees specified in paragraph (1) a final report on the pilot program that shall include the following:(A)Number of spouses that completed the pilot program.(B)An evaluation of the pilot program using the metrics of assessment set forth pursuant to paragraph (1)(B).(C)A description of the employment positions that spouses entered into following the pilot program.